                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                               :      No. 3:19cv1363
VINCENT TOLENTINO,                             :
                            Plaintiff          :
v.                                             :      (Judge Munley)
                                               :
DR. XUE, et al.,                               :
                            Defendants :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                            ORDER

       In accordance with the accompanying Memorandum Opinion, it is

hereby ORDERED that:

       1. Tolentino’s motion for leave to proceed in forma pauperis (Doc. 11)

           is GRANTED;

       2. Claims are dismissed against all Defendants except Cousins,

           Baldauf, and Flasher; and

       3. Tolentino may file an amended complaint within 30 days of the date

           of this Order that addresses the deficiencies identified in the

           Memorandum Opinion. Failure to timely file an amended complaint

           will be deemed an election to proceed only with respect to the claim

           against Cousins, Baldauf, and Flasher.
                BY THE COURT:

Date: 9/10/19   s/James M. Munley
                JUDGE JAMES M. MUNLEY
                United States District Court




                  2
